DETAILED ACTION

1.  Applicant's amendment, filed 02/08/2022, is acknowledged.

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

3.  The IDS, filed 08/02/2021 and 02/08/2022, is acknowledge.
 

EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

5.  Authorization for this Examiner's Amendment was given in a telephone interview with Curtis R. Powell on March 7, 2022.
 
In the Claims: 

7.  In claim 3, the word “using” has been replaced with   -- by --  .

8.  In claim 7, the word “and/” has been deleted.

9.  In claim 7, the phrase “and any C-terminal extension that may be present” has been deleted.

10.  In claim 15, the phrase “ when the polypeptide comprises a C-terminal ISVD, the polypeptide further” has been replaced with -- the polypeptide further comprises a C-terminal ISVD, wherein the C-terminal ISVD polypeptide” .

11.  In claim 15, the phrase “when the polypeptide comprises a N-terminal ISVD, said N-terminal ISVD contains a D at position 1; and/or – when the polypeptide comprises a N-terminal ISVD, said N-terminal ISVD end contains a D or an E1D at position 1” has been replaced with -- the polypeptide further comprises a N-terminal ISVD, wherein the N-terminal ISVD polypeptide comprises a D at position 1” .

12.  In claim 17, the phrase “, optionally wherein the nucleic acid is a genetic construct” has been deleted.

13.  Add claim 23 as follows:
-- Claim 23.  An expression vector comprises the nucleic acid of claim 17.  --

14.  In claim 18, the phrase “A host or host cell that comprises a nucleic acid that encodes an ISVD according to claim 1 and/or that expresses said ISVD.” has been replaced with – A host cell comprises an expression vector according to claim 23. -.

15.  In claim 22, “capable of binding to serum albumin” has been deleted.

REASONS FOR ALLOWANCE

16. The following is an Examiner's Statement of Reasons for Allowance: 

The Examiner’s Amendment set forth supra, in conjunction with Applicant’s amendment filed 02/08/2022, has obviated the previous rejections of record.  The ISVD comprising the CDRs of SEQ ID NOs: 12-14 is free from prior art.

17.  Claims 1, 3-7, 9-19, and 21-23 are allowable. 

18.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 9, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644